Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 1-21-2022 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1-13 and 15-20 are pending in this action. Claim 14 is cancelled.

Response to Amendment
The amendment filed on 12-30-2021 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended claims 1, 17 and 18 as well as cancelled claims 14. Applicant has amended independent claims 1,17 and 18 adding allowable objected dependent claim 14 limitations to expedite allowance of instant application.

Applicant has amended claims 1, 17 and 18 as well as cancelled claims 14. Applicant has amended independent claims 1,17 and 18 adding allowable objected dependent claim 14 limitations to expedite allowance of instant application. Applicant arguments filed on 1-21-2022, under remark regarding allowable limitations “a capacitive fingerprint sensor film disposed between the cover plate and the flexible 

Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Applicant has amended claims 1, 17 and 18 as well as cancelled claims 14. Applicant has amended independent claims 1,17 and 18 adding allowable objected dependent claim 14 limitations to expedite allowance of instant application. Applicant’s arguments filed on 1-21-2022 are convincing. As argued by applicant in remarks under claim rejection page 6, paragraph 1. under Allowable Subject Matter; the prior art of HE GUANGHUlet al. (CN 207148471U IDS) in view of Shen Guozhong et al. (US 20180285614 A1) and WEN WENCHAO (CN105389067 (A)) with all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
a capacitive fingerprint sensor film disposed between the cover plate and the flexible screen; and an antireflection film disposed between the cover plate and the capacitive fingerprint sensor film, wherein the capacitive fingerprint sensor film covers a display surface of the flexible screen, to sense a fingerprint of a finger in contact with the cover plate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

02-12-2022